Case 2:20-cv-05936-CBM-JC Document 21 Filed 01/04/21 Page 1 of 2 Page ID #:299
    Case 2:20-cv-05936-CBM-JC Document 21 Filed 01/04/21 Page 2 of 2 Page ID #:300
process “cannot with reasonable diligence be found at the address designated for personally delivering the
process.” See Cal. Corp. Code § 1702.

         The Court DENIES Defendant’s Motion to Dismiss pursuant to 12(b)(6) based on the action filed by
Plaintiff in the Eastern District of New York, Miller v. Hollywood Unlocked, Inc., 1:20-CV-01523-KAM-CLP
(E.D.N.Y.) (the “E.D.N.Y. Action”).3 The E.D.N.Y. action involved a different copyrighted work and there was
no final judgment on the merits. Accordingly, the instant action filed by Plaintiff in this District is not barred
under the doctrine of res judicata. See Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l Planning Agency, 322
F.3d 1064, 1077 (9th Cir. 2003) (“Res judicata is applicable whenever there is (1) an identity of claims, (2) a final
judgment on the merits, and (3) privity between parties.”).

          IT IS SO ORDERED.




3
    The Court grant’s Plaintiff’s request to take judicial notice of the pleadings and filings in the E.D.N.Y. Action.


                                                                                                           00    :
CV-90 (12/02)                                   CIVIL MINUTES - GENERAL                        Initials of Deputy Clerk YS
